Citation Nr: 0703621	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  06-33 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether an October 1978 Administrative Decision and April 
1980 decision, in which the RO determined that the character 
of the appellant's discharge constituted a bar to VA 
benefits, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of whether the character of the appellant's 
discharge constitutes a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Robert D. Ford, Agent




WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, D.S. and C.S.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The appellant had active service from June 1968 to February 
1971; he was discharged from such service under conditions 
other than honorable.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 decision of the 
Department of Veterans Affairs (VA) RO in Winston-Salem, 
North Carolina.  

In November 2006, for good cause shown, the Board advanced 
these claims on its docket pursuant to the authority of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  
In December 2006, the appellant, his spouse, D.S. and C.S. 
testified in support of these claims at a hearing held before 
the undersigned in Washington, D.C.  


FINDINGS OF FACT

1.  In an Administrative Decision issued in October 1978, the 
RO determined that the character of the appellant's discharge 
constituted a bar to VA benefits.  

2.  The RO did not notify the appellant of the October 1978 
Administrative Decision.

3.  In a decision issued in April 1980, the RO determined 
that the character of the appellant's discharge constituted a 
bar to VA benefits.  

4.  The RO notified the appellant of the April 1980 decision 
and of his appellate rights with regard to the decision, but 
the appellant did not appeal the decision to the Board.

5.  The correct facts, as they were known at that time, were 
before the RO in October 1978 and April 1980 and, on those 
dates, the RO correctly applied the statutory and regulatory 
provisions then in effect.

6.  The evidence received since April 1980 is neither 
cumulative nor redundant, bears directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for VA benefits based on the 
character of the appellant's discharge.


CONCLUSIONS OF LAW

1.  The October 1978 Administrative Decision, in which the RO 
determined that the character of the appellant's discharge 
constituted a bar to VA benefits, is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  The April 1980 decision, in which the RO determined that 
the character of the appellant's discharge constituted a bar 
to VA benefits, is final.  38 U.S.C. § 4005(c) (1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

3.  The October 1978 Administrative Decision and April 1980 
decision, in which the RO determined that the character of 
the appellant's discharge constituted a bar to VA benefits, 
are not clearly and unmistakably erroneous.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).

4.  New and material evidence has been received to reopen a 
claim of whether the character of the appellant's discharge 
constitutes a bar to VA benefits.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for Revision or Reversal based on CUE 

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
his representative, if any, of the information and medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to obtain and submit to VA and which portion of 
the evidence VA will attempt to obtain on the claimant's 
behalf. 

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According 
to the Court, however, the VCAA is inapplicable to claims of 
CUE in prior RO decisions. See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (holding that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable to CUE motions filed with respect to prior 
Board decisions); Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (expanding the holding in Livesay to include claims of 
CUE in prior RO decisions).  

B.  Merits Analysis

In September 1971, the appellant applied for VA educational 
assistance allowance.  Thereafter, the same month, the RO 
issued an Administrative Decision denying the appellant's 
claim on the basis that his discharge under conditions other 
than honorable was a bar to his receipt of VA benefits.  

In October 1977, under the Department of Defense's (DOD's) 
special discharge review program (SDRP), the Army upgraded 
the appellant's discharge to under honorable conditions 
pursuant to temporarily revised standards for upgrading other 
than honorable discharges from service during the Vietnam 
era.  The same month, Congress enacted legislation for the 
purpose of denying individuals' entitlement to veterans' 
benefits if their discharge upgrades were based solely on the 
more relaxed criteria so that these individuals would not be 
provided any "unique or special advantages" over other former 
servicemen.  Pub. L. No. 95-126, 91 Stat. 1106 (1977).  This 
legislation required a discharge review board (DRB) to review 
the SDRP upgrades on a case-by-case basis under uniform 
standards historically consistent with criteria for 
determining honorable service.  

In July 1978, based on this legislation, the Army's DRB 
reviewed the appellant's discharge, did not affirm the prior 
upgrade, instead determined that the discharge was 
dishonorable and thus a bar to VA compensation benefits, and 
amended the appellant's original DD Form 214 using the 
following language, "DISCH[ARGE] REVIEWED U[NDER] P[ROVISIONS 
OF] PL 95-126 AND A DETERMINATION MADE THAT CHARACTERIZATION 
OF SERVICE WAS WARRANTED U[NDER] P[ROVISIONS OF] DOD SDRP 4 
APR 77."  The Army's correction in this regard had the effect 
of reinstating the other than honorable discharge shown on 
the appellant's original DD Form 214.  

Following this action, in another Administrative Decision 
issued in October 1978, the RO determined that the 
appellant's discharge under conditions other than honorable 
was a bar to his receipt of VA benefits.  There is no 
evidence in the claims file that the RO notified the 
appellant of the October 1978 Administrative Decision.

In March 1980, the appellant filed a claim for VA benefits.  
The RO denied this claim in April 1980 on the basis that the 
character of the appellant's discharge constituted a bar to 
VA benefits.  The RO notified the appellant of the April 1980 
decision and of his appellate rights with regard to the 
decision, but the appellant did not appeal the decision to 
the Board.  The April 1980 decision is thus final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

Thereafter, from March 1984 to February 2002, the RO denied 
the appellant VA benefits on multiple occasions on the same 
previously noted basis.  However, there is no evidence in the 
claims file that the RO provided the appellant notice of his 
appellate rights with regard to these decisions; they are 
therefore not final.

The appellant now claims that the October 1978 Administrative 
Decision, which is final by virtue of the unappealed April 
1980 decision, see 38 U.S.C. § 4005(c) (1976) and 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978), and all other final 
decisions denying the appellant VA benefits based on his 
character of discharge, in this case, the April 1980 decision 
only, should be revised or reversed on the basis that they 
involve CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2006).  As the RO's October 1978 Administrative 
Decision and April 1980 decision are final, they are subject 
to collateral attack under the theory of CUE.  For the 
reasons that follow, however, the Board concludes that these 
decisions do not involve CUE.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the appellant contends both that the RO 
incorrectly applied the statutory provisions in effect in 
October 1978 and April 1980 and that, at those times, one 
fact, which was then known, was not before the RO.  More 
specifically, the appellant contends that the RO incorrectly 
applied 38 C.F.R. § 3.12(c)(6) to the facts of his case 
despite evidence showing that his discharge was not issued as 
a result of an absence without official leave (AWOL) for a 
continuous period of at least 180 days.  The appellant 
further contends that the RO ignored 38 C.F.R. § 3.12(h), 
which does not allow a DRB to deny, reverse or overturn a 
favorable discharge, but instead requires it to upgrade or 
affirm it as is.  Finally, the appellant contends that, in 
characterizing his discharge as other than honorable, the RO 
was not privy to a memorandum that then existed, which 
establishes that the Army affirmed the upgraded discharge in 
July 1978, and an October 3, 2006 letter from the United 
States Army Review Boards Agency, which establishes that the 
upgraded discharge remains in effect today and removes any 
bar to VA benefits that originally existed.  

Contrary to the appellant's first assertion, in the October 
1978 Administrative Decisions and April 1980 decision, the RO 
did not apply 38 C.F.R. § 3.12(c)(6) to the facts of the 
case.  In fact, the RO did not apply any regulation then in 
effect, which pertained to discharges issued as a result of 
AWOL.  Instead, the RO noted that the appellant had been 
discharged for willful and persistent misconduct.  In 
determining what constituted willful and persistent 
misconduct, the RO focused on the appellant's repeated and 
extended periods of unauthorized absences and noted that the 
appellant had accumulated three Articles 15 and two Special 
Court martials and had 375 days of lost time during active 
service.  After weighing the facts, the RO then determined 
that such a discharge barred the veteran's entitlement to VA 
benefits.
With regard to the appellant's second assertion, the Board 
notes that, in October 1978 and April 1980, the RO did not 
apply 38 C.F.R. § 3.12(h), or the equivalent regulation that 
was then in effect, to the facts of the case.  Regardless, 
such regulation does not require a Decision Review Board to 
affirm a favorable discharge awarded under DOD's special 
discharge review program, as alleged.  Rather, under 
38 C.F.R. § 3.12(h), unless the DRB determines on an 
individual basis that the discharge would be upgraded under 
the uniform standards, an honorable or general discharge 
awarded under DOD's special discharge review program does not 
remove any bar to VA benefits.  In other words, if the DRB 
does not affirm the prior upgraded discharge, that upgraded 
discharge has no effect on an individual's entitlement to VA 
benefits.

Thus, contrary to the appellant's third contention, even 
though the second review does not change the character of 
discharge the veteran was awarded under the SDRP, that 
upgraded discharge does not remove the bar to VA benefits.  
As previously indicated, in July 1978, the Army's DRB 
reviewed the appellant's discharge, denied an upgrade and 
amended the appellant's original DD Form 214 using the 
following language, "DISCH[ARGE] REVIEWED U[NDER] P[ROVISIONS 
OF] PL 95-126 AND A DETERMINATION MADE THAT CHARACTERIZATION 
OF SERVICE WAS WARRANTED U[NDER] P[ROVISIONS OF] DOD SDRP 4 
APR 77."  

The Army DRB Brief and Case Reports and Directives reflecting 
the October 1977 upgrade and July 1978 review denying such 
upgrade were of record when the RO issued its October 1978 
Administrative Decision and April 1980 decision.  Also of 
record at that time was the memorandum to which the appellant 
refers, which indicates that the language of the second 
review was ambiguous.  The Director of Compensation and 
Pension Service noted in that memorandum that, due to the 
ambiguity, the flash should remain with the second Case 
Report and Directive in the claims file.  

Upon review, the Board finds no such ambiguity.  In Section B 
of its Case Report and Directive, the DRB concluded that it 
did not affirm the upgraded discharge.  The DRB elaborated 
that it could find no extenuating matters to justify or 
explain the appellant's acts of indiscipline and unauthorized 
absences during service.  In Section D of its Case Report and 
Directive, the DRB noted that it was issuing a 
DD 215 changing the appellant's original DD 214 to reflect 
that the discharge was warranted.  Apparently, the appellant, 
his representative and possibly the previously noted Director 
interpreted this notation as meaning that the DRB was 
affirming the upgraded discharge.  The Board, however, 
believes that, if the DRB intended this section to be so 
interpreted it would have changed the amended DD 214, issued 
in October 1977, which showed a discharge under honorable 
conditions, rather than the original DD 214, which showed a 
discharge under other than honorable conditions.  Regardless, 
the RO was privy to all of the previously noted information 
in October 1978 and April 1980.  Now, the appellant is merely 
disagreeing with how the RO weighed that information.  As 
previously indicated, disagreement as to how facts were 
weighed and evaluated does not provide a basis upon which to 
find that the RO committed error.  See Luallen, 8 Vet. App. 
at 92.  

In light of the foregoing, the Board finds that the correct 
facts, as they were known at that time, were before the RO in 
October 1978 and April 1980 and that, on those dates, the RO 
correctly applied the statutory and regulatory provisions 
then in effect.  Based on these findings, the Board concludes 
that the October 1978 Administrative Decision and April 1980 
decision, in which the RO determined that the character of 
the appellant's discharge constituted a bar to VA benefits, 
are not clearly and unmistakably erroneous.  The appellant's 
claim for revision or reversal of those decisions must 
therefore be denied.

II.  Claim to Reopen

The RO previously denied the appellant entitlement to VA 
benefits based on his character of discharge on multiple 
occasions.  As noted above, the last final decision denying 
such benefits is dated in April 1980.  In that decision, the 
RO denied the claim for VA benefits on the basis that the 
appellant's February 1971 discharge was issued under a 
condition that barred payment of such benefits.  The RO based 
this decision on the appellant's service personnel records 
and an Army DRB Brief and Case Reports and Directives.  

The appellant attempted to reopen his claim for VA benefits 
on multiple occasions since April 1980, including in February 
1984 and, most recently, in December 2003.  The RO denied the 
claims dated from 1984 to 1999, but never provided the 
veteran notice of his appellate rights with regard to those 
denials.  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim. Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996). 

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers, which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's last final denial includes service personnel 
records, an Army DRB Brief and Case Reports and Directives, 
written statements and hearing testimony of the appellant, 
family members and acquaintances and private medical records.  
With the exception of some of the service personnel records 
and the Army's DRB documents, this evidence is new because it 
was not previously submitted to agency decisionmakers and is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial.  

This evidence is also material because it bears directly and 
substantially upon the specific matter under consideration 
and by itself or in connection with evidence previously 
assembled it is so significant that it must be considered in 
order to decide fairly the merits of the claim of whether the 
character of the appellant's discharge constitutes a bar to 
VA benefits.  Specifically, the newly submitted written 
statements of the representative and private medical records 
suggest that the appellant might have been insane at the time 
he exhibited willful and persistent misconduct, thereby 
removing the bar to VA benefits.  The lack of any such 
evidence formed, in part, the basis of the RO's previous 
denial of the appellant's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of whether the 
character of the appellant's discharge constitutes a bar to 
VA benefits.  It may not, however, decide this claim on its 
merits because, as explained below, VA has not yet satisfied 
its duty to assist the appellant in the development of this 
claim under the VCAA.




ORDER

CUE not having been shown, the claim for revision or reversal 
of an October 1978 Administrative Decision and April 1980 
decision, in which the RO determined that the character of 
the appellant's discharge constituted a bar to VA benefits, 
is denied.

New and material evidence having been received, the claim of 
whether the character of the appellant's discharge 
constitutes a bar to VA benefits is reopened and, to this 
extent only, granted.  


REMAND

The appellant claims that his discharge does not bar his 
entitlement to VA benefits.  Additional action is necessary 
before the Board can decide this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist a claimant in obtaining and fully 
developing all of the evidence relevant to his claim.  In 
this case, VA has not yet satisfied its duty to assist; 
therefore, to proceed in adjudicating the claim being 
remanded would prejudice the appellant in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
such an opinion is necessary.  The medical evidence of record 
est
abl
ish
es 
tha
t 
the
appellant underwent a psychological evaluation in service and 
is 
cur
ren
tly 
bei
ng
treated for post-traumatic stress disorder.  According to the 
app
ell
ant
's
representative, this evidence suggests that the appellant was 
ins
ane 
at 
the 
tim
e 
he
committed the offenses that led to his discharge based on 
wil
lfu
l 
and 
per
sis
ten
t
misconduct.  Further medical inquiry is necessary to address 
the 
rep
res
ent
ati
ve'
s
assertion in this regard.

This case is REMANDED for the following action:

1.  Obtain a medical opinion in support of 
the appellant's claim.  Forward the claims 
file to the examiner for review of 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following the review, the examiner should:

a) offer an opinion as to 
whether, during service when 
the appellant committed the 
offenses that led to his 
discharge based on willful and 
persistent misconduct, he was 
insane; and

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Readjudicate the appellant's claim.  
If the claim is denied, provide the 
appellant and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claim being remanded.  No action is required of the 
appellant unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



__________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


